— Appeals from an order of the Supreme Court, Putnam County (Dachenhausen, J.), dated January 24,1983, dismissed. (See Matter ofAho, 39 NY2d 241, 248.) 11 Appeal by defendant Rist from an amended judgment of the same court, dated February 14,1983, dismissed for failure to perfect the same in accordance with the rules of this court (22 NYCRR 670.20 [f]). 11 Amended judgment of the same court, dated February 14, 1983, affirmed insofar as appealed from by defendant Fincham. (See De Long v County of Erie, 89 AD2d 376, affd 60 NY2d 296.) 11 Respondents are awarded one bill of costs payable by appellant Fincham. Mollen, P. J., Titone, Mangano and Lawrence, JJ., concur.